Citation Nr: 9902269	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  98-09 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an increased rating for residuals of a 
perforated right tympanic membrane, currently rated as 
noncompensably disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel




INTRODUCTION

The veteran had active service from March 1942 to October 
1945.

This appeal arises from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, that denied a claim for service connection 
for hearing loss and established service connection for 
residuals of a perforated right tympanic membrane and 
assigned a noncompensable rating.  The veteran has appealed 
for service connection for bilateral hearing loss and for a 
compensable evaluation for residuals of a perforated right 
tympanic membrane.  

During the course of the appeal, the claims file was 
transferred to the New York, New York, RO.  The veteran has 
not requested a hearing.


FINDINGS OF FACT

1.  All relevant evidence necessary for equitable disposition 
of the claim has been obtained by the RO.

2.  Bilateral hearing loss is attributed to acoustic trauma 
suffered during active service.

3.  Residuals of a perforated right tympanic membrane include 
only a scar on the right eardrum representing a healed 
perforation; no suppuration or ear disease is shown.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.385 (1998).

2.  The criteria for a compensable evaluation for residuals 
of a perforated right tympanic membrane are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.87a, Diagnostic Code 6211 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veterans 
claims are plausible and capable of substantiation and are 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  A claim that a service-connected condition has 
become more severe is well grounded where the claimant 
asserts that a higher rating is justified due to an increase 
in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  The Board also is satisfied that all relevant facts 
have been properly developed and no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  Id.

I.  Service Connection

In order to establish service connection for a disability, 
the evidence must show it resulted from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110, 1137 (West 1991); 38 C.F.R. § 3.303 (1998).  

The regulation which operates to establish when measured 
hearing loss is a disability for which compensation may be 
paid, provided that requirements for service connection are 
otherwise met, does not preclude service connection for 
current hearing disability where hearing was within normal 
limits on audiometry testing at separation from service; when 
audiometry test results at separation from service do not 
meet regulatory requirements for establishing disability, a 
veteran may establish service connection for current hearing 
disability by submitting evidence that current disability is 
causally related to service.  See Hensley v. Brown, 5 Vet. 
App. 155, 164 (1993). 

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385 
(1998), which provides:

Impaired hearing for VA purposes will be 
considered a disability when the auditory 
thresholds in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory 
thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the 
Maryland CNC Test are less than 94 
percent. 

The veteran's service medical records indicate normal hearing 
upon entry and exit from service.  Audiometry testing was 
accomplished using the coin click, whispered voice, and 
spoken voice hearing tests.  Discharge documents indicate 
that the veteran served as chief engineer aboard the U.S.S. 
YMS 397 for a period of 26 months. 

In November 1997, the veteran submitted a claim for service 
connection for hearing loss.  In January 1998, he reported 
that had he purchased increasingly powerful hearing aids 
during the last 30 years.  He also recalled having suffered a 
perforated eardrum during active service.  He indicated that 
he was essentially unemployable due to his hearing loss and 
that he needed to work to supplement his Social Security 
income.  

Upon VA authorized audiological evaluation in February 1998, 
pure tone thresholds, in decibels, were as follows (ANSI):




HERTZ



500
1000
2000
3000
4000
RIGHT
55
70
90
100
105+
LEFT
35
40
45
65
85

Average pure tone thresholds were 91, right ear, and 59, left 
ear.  Speech audiometry revealed speech recognition ability 
of 92 percent in the right ear and 96 percent in the left 
ear.  During the examination, the veteran reported acoustic 
trauma from antiaircraft guns, diesel engines aboard ship, 
and from the concussion of a naval gun that perforated his 
right eardrum.  Reportedly, from that time on he has had 
infrequent ringing, primarily in the left ear.  The veteran 
also reported that he was able to ignore the tinnitus.  The 
examiner's summary included right ear moderately severe to 
profound mixed hearing loss and left ear mild to profound 
sensorineural hearing loss.  The examiner also opined that it 
was likely that the veteran's hearing loss was due, in part, 
to noise exposure during active service.

In evaluating the above evidence, the Board notes that the 
veteran has supplied evidence of acoustic trauma during 
active service.  Current audiometry shows a hearing loss for 
VA purposes and a VA examiner has expressly attributed 
present hearing loss to active service.  Although the 
examiner felt uncertain as to whether all of the hearing loss 
could be so attributed, the Board is satisfied that the 
preponderance of the evidence establishes that the veteran's 
current bilateral hearing loss is the result of noise 
exposure in active service.  See Hensley, id.  Thus, service 
connection for bilateral hearing loss is warranted.  

II.  Increased Rating

Disability evaluations are determined by comparing a 
veterans present symptomatology with criteria set forth in 
the VAs Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (1998).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The veterans entire 
history is reviewed when making disability evaluations.  See 
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The Board will address whether a schedular increase is 
warranted, the applicability of other diagnostic codes that 
potentially may be available, and whether the criteria for 
assignment of an extra-schedular evaluation for overall 
disability due to residuals of a perforated right eardrum are 
met.

The veteran's service medical records note a perforated 
tympanic membrane on the right with nothing more than a 
residual scar at the time of separation.  Pursuant to the 
veteran's November 1997 claim, service connection for right 
tympanic membrane perforation was established in March 1998 
and a noncompensable rating was assigned under Diagnostic 
Code 6211.  A February 1998 VA ear diseases examination 
report indicates that the veteran reported some treatment for 
an ear infection in the 1950's with occasional discharge from 
the right ear (about five times since the 1950's).  He 
reportedly noticed a grayish drainage on his pillow.  The 
external ear and canals were currently within normal limits.  
The right eardrum showed a posterior superior perforation 
that had healed.  The membrane moved markedly on pneumatic 
massage.  The left eardrum appeared entirely normal.  The 
examiner did not note any suppuration or other ear disease.

As noted above, the RO recently assigned a noncompensable 
disability evaluation for right eardrum perforation under 
Diagnostic Code 6211.  Under that provision, perforation of 
the tympanic membrane warrants a noncompensable evaluation.  
See 38 C.F.R. § 4.87a, Diagnostic Code 6211 (1998).  There is 
no provision in the rating schedule for assignment of a 
higher rating under Diagnostic Code 6211.  Thus, even if the 
veteran's right eardrum perforation was symptomatic, there 
would be no basis under this Diagnostic Code for assignment 
of a higher evaluation.
Alternately, the Board has considered the applicability of 
other diagnostic codes to determine if a higher evaluation is 
assignable.  The veteran has not been shown to currently 
suffer from suppurative chronic otitis media, as is 
contemplated by Diagnostic Code 6200; therefore, a 
compensable rating under this code is not available.  Disease 
of the auditory canal warrants a 10 percent rating under 
Diagnostic Code 6210 when active symptoms, such as serous 
discharge, are shown.  As no active ear disease or serous 
discharge is shown medically, there is no basis to assign a 
compensable rating under this code.  

The above decision concerning the claim for a compensable 
rating for residuals of a perforated eardrum is based upon 
consideration of applicable provisions of the rating 
schedule.  Additionally, however, there is no showing that 
any residuals of a perforated eardrum reflect so exceptional 
or so unusual a disability picture as to warrant the 
assignment of a higher evaluation on an extra-schedular 
basis.  The Board also notes that the disability is not shown 
to warrant frequent periods of hospitalization or to 
otherwise render impractical the application of the regular 
schedular standards.  In the absence of evidence of such 
factors as those noted above, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

ORDER

1.  The claim for service connection for bilateral 
sensorineural hearing loss is granted.

2.  The claim for a compensable rating for residuals of a 
perforated right tympanic membrane is denied.

		
	J. E. Day
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS: Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
